Citation Nr: 1105767	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  10-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an increased rating for residuals of submucous 
resection, to include sinusitis and headaches, currently 
evaluated as 50 percent disabling.

2.  Entitlement to service connection for endocarditis.

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for neuromuscular disease 
of the left lower extremity.

5.  Entitlement to service connection for neuromuscular disease 
of the right lower extremity.

6.  Entitlement to service connection for macular degeneration.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1945 to 
April 1946, from March 1947 to September 1948, and from October 
1949 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

During the pendency of the appeal, the Veteran revoked his power 
of attorney for his representative.  He is representing himself 
in the prosecution of his claims.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran has submitted statements indicating that he should be 
awarded benefits for his non-service-connected disabilities 
because he is totally disabled as a result of all his 
disabilities.  At a December 2010 hearing before the Board, the 
Veteran clarified that he was seeking non-service-connected 
pension benefits.  As this issue has not been developed for 
appellate review, it is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.

Additional evidence was associated with the claims file 
subsequent to the AOJ's final consideration of the claims in 
April 2010.  The evidence consists of VA treatment records 
obtained in connection with claims unrelated to those on appeal.  
Because the evidence is not pertinent and does not have a bearing 
on the issues on appeal, a remand to the AOJ for a supplemental 
statement of the case is not required.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304 (2010).

(The decision below addresses the Veteran's claim for an 
increase, as well as the claims of service connection for 
endocarditis, atrial fibrillation, and neuromuscular disease of 
the left and right lower extremity.  The claim of service 
connection for macular degeneration and the claim for TDIU are 
addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's service-connected submucous resection is 
manifested by near constant residual sinusitis, headaches, pain, 
tenderness, and discharge; he has been assigned a rating of 
50 percent, the maximum schedular rating available under 
38 C.F.R. § 4.97 (Diagnostic Code 6510).

2.  The Veteran does not have endocarditis that is attributable 
to his active military service.

3.  The Veteran does not have atrial fibrillation that is 
attributable to his active military service.

4.  The Veteran does not have neuromuscular disease of the left 
lower extremity that is attributable to his active military 
service.

5.  The Veteran does not have neuromuscular disease of the right 
lower extremity that is attributable to his active military 
service.


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 50 percent for service-
connected residuals of submucous resection, to include sinusitis 
and headaches, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 6510 (2010).

2.  The Veteran does not have endocarditis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).

3.  The Veteran does not have atrial fibrillation that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).

4.  The Veteran does not have neuromuscular disease of the left 
lower extremity that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  The Veteran does not have neuromuscular disease of the right 
lower extremity that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board finds that all notification action needed to make a 
decision has been accomplished as to the claim for increase for 
residuals of submucous resection, as well as the claims of 
service connection for endocarditis, atrial fibrillation, and 
neuromuscular disease of the left and right lower extremity.  
Through a May 2009 notice letter, the RO notified the Veteran of 
the information and evidence needed to substantiate his claim for 
increase.  He was told that the evidence must show that his 
service-connected disability had worsened or increased in 
severity.  The Veteran was also notified of the information and 
evidence needed to substantiate his service connection claims.  
The May 2009 notice letter provided the Veteran with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the May 2009 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the Veteran was notified that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of these five issues for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with these five 
issues.  The Veteran's available service treatment records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Salt Lake 
City, Utah.  Records from multiple private treatment providers 
identified by the Veteran have also been obtained.  Additionally, 
as noted in the introduction, the Veteran was afforded a hearing 
before the Board in December 2010, the transcript of which is of 
record.

In March 2010, the Veteran was provided a VA sinus examination in 
connection with his claim for increase, the report of which is of 
record.  That examination report contains sufficient evidence by 
which to evaluate the Veteran's residuals of submucous resection 
in the context of the rating criteria.  The Board notes that a VA 
examination was not provided in connection with the four service 
connection claims identified above.  As detailed in the analysis 
section, the Board finds that a remand for a medical examination 
or opinion is not warranted because one is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Specifically, the evidence does not establish that the 
Veteran experienced an event, injury, or disease during any of 
his periods of active service pertaining to endocarditis, atrial 
fibrillation, or neuromuscular disease of the either lower 
extremity.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

A. Rating Issue

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

The Veteran's service-connected residuals of submucous resection, 
to include sinusitis and headaches, have been evaluated as 50 
percent disabling under Diagnostic Code 6510 for "chronic 
pansinusitis sinusitis."  Under that diagnostic code, a 
disability is rated under the General Rating Formula for 
Sinusitis.  The formula provides, in part, that a 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 
(Diagnostic Code 6510) (2010).

By way of background, the Veteran was awarded service connection 
for residuals of submucous resection in May 2001.  The Veteran's 
septum was perforated when a submucous resection was performed 
during his active military service.  In August 2006, a 50 percent 
rating was assigned with consideration of sinusitis and headaches 
as residuals of the submucous resection.

A review of the relevant evidence reveals that the Veteran has 
rhinosinusitis with occasional infection and a perforated septum 
without obstruction.  Through submitted statements and hearing 
testimony, the Veteran stated that he experiences pain around the 
sinuses and eyes, and has frequent discharge and runny nose.  He 
also reported experiencing daily headaches.  A VA sinus 
examination was conducted in connection with a previous claim for 
increase in October 2008.  During the pendency of the present 
claim, the Veteran underwent additional VA sinus examination in 
March 2010.  No additional symptomatology was identified at the 
March 2010 examination.  The Veteran indicated that his sinusitis 
was the same as it was in 2008 and he did not know why he had to 
be examined again.

The evidence shows that the Veteran had surgery in the sinus area 
(submucous resection).  He has near constant sinusitis, or at 
least near constant symptoms characterized by headaches, pain, 
tenderness, and discharge.  This type of symptomatology 
approximates the disability level set forth in the criteria for a 
50 percent rating for sinusitis.  See 38 C.F.R. § 4.97 
(Diagnostic Code 6510).  

The Veteran has been assigned a 50 percent rating for his 
residuals of submucous resection throughout the pendency of the 
claim.  As noted previously, a 50 percent rating is the maximum 
schedular rating allowable for a disability affecting the 
sinuses.  There is no other diagnostic code pertaining to the 
nose or throat allowing for a higher schedular rating that is 
applicable to the Veteran's disability.  See 38 C.F.R. § 4.97 
(Diagnostic Codes 6502 to 6524).  Because 50 percent is the 
highest schedular rating allowed, there is no legal basis for the 
assignment of a higher schedular rating.

For the foregoing reasons, the Board finds that the claim for a 
schedular rating in excess of 50 percent for residuals of 
submucous resection must be denied because the maximum allowable 
schedular rating has been assigned.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack of 
legal merit).

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's residuals of submucous resection 
have reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The 
symptoms of his disability, including from sinusitis and 
headaches, have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).

B. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, such as endocarditis, other types of heart disease, and 
other organic disease of the nervous system, may be presumed to 
have been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A review of the Veteran's service treatment records is negative 
for a reference to endocarditis, atrial fibrillation, or 
neuromuscular disease of either lower extremity.  The Veteran 
underwent a separation examination for his last period of active 
service in January 1953.  The chest, heart, and lower extremities 
portions of the examination were normal.

Post-service treatment records document treatment for atrial 
fibrillation and other heart diseases.  Additionally, the Veteran 
has been seen in the Salt Lake City VAMC neurology department to 
address neuromuscular problems in his lower extremities, most 
recently diagnosed as peripheral neuropathy.  None of the medical 
professionals involved in the Veteran's treatment has related any 
of these problems to his military service.

The Veteran has not identified any in-service event, injury, or 
disease, to which his claimed disabilities could be related.  At 
his hearing, the Veteran clarified that these four disabilities 
were in fact not service connected.  He testified that he never 
stated that these disabilities were service connected and he had 
indicated that each disability should be considered for non-
service-connected benefits.  (As noted in the introduction, a 
claim for entitlement to non-service-connected pension has been 
referred to the AOJ.)

Without sufficient evidence that the Veteran has endocarditis, 
atrial fibrillation, neuromuscular disease of the left lower 
extremity, or neuromuscular disease of the right lower extremity 
that is attributable to his active military service, the Board 
concludes that service connection is not warranted for any of the 
four claimed disabilities on a direct basis.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Through submitted statements and hearing testimony, the Veteran 
has indicated that, even though the disabilities were not from 
service, he believes service connection may still be warranted on 
a presumptive basis for chronic diseases.  However, the Board 
notes that there is no objective evidence that endocarditis 
manifested itself to a compensable degree within one year of the 
Veteran's separation from military service.  To the extent atrial 
fibrillation is contemplated as a chronic heart disease and the 
Veteran's neuromuscular disease is contemplated as an organic 
disease of the nervous system, the evidence does not show that 
these disabilities manifested themselves to a compensable degree 
within one year of the Veteran's separation from military 
service.

At his hearing, the Veteran recalled that he initially had heart 
problems 8 or 9 years after military service.  Additionally, 
records from Salt Lake Clinic document the earliest diagnosis for 
an atrial fibrillation-August 1991, characterized as paroxysmal 
atrial tachycardia.  In regards to problems with his lower 
extremities, the Veteran recalled an onset of approximately 2002.  
The earliest documented complaint with respect to the Veteran's 
lower extremities is in a December 2006 VA treatment record.  A 
polyneuropathy of the lower extremities was first diagnosed in 
July 2007 after an EMG (electromyography) was conducted.  In view 
of the Veteran's own testimony on the aspect of onset of problems 
and the medical records showing initial treatment for heart and 
lower extremity problems many years after service, the Board 
concludes that service connection is not warranted for 
endocarditis, atrial fibrillation, neuromuscular disease of the 
left lower extremity, or neuromuscular disease of the right lower 
extremity, on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claims of 
service connection for endocarditis, atrial fibrillation, and 
neuromuscular disease of the left and right lower extremity must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

An increased rating for residuals of submucous resection, to 
include sinusitis and headaches, is denied.

Service connection for endocarditis is denied.

Service connection for atrial fibrillation is denied.

Service connection for neuromuscular disease of the left lower 
extremity is denied.

Service connection for neuromuscular disease of the right lower 
extremity is denied.


REMAND

The Board finds that additional development is necessary in 
regards to the claim of service connection for macular 
degeneration.

In addition to service connection on a direct basis, service 
connection may also be granted for disability that is proximately 
due to or aggravated by service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  The Veteran asserts that he has 
macular degeneration that may be the result of his service-
connected residuals of submucous resection.  

As noted above, the Veteran is service connected for residuals of 
submucous resection.  Post-service treatment records reflect that 
the Veteran was diagnosed with macular degeneration in 
approximately 2003.  He has received regular private and VA 
treatment for macular degeneration since that time and he was 
found to be legally blind.

None of the Veteran's treating medical professionals has 
commented on the etiology of the Veteran's macular degeneration, 
including any possible relationship to the Veteran's residuals of 
submucous resection.  The Veteran has indicated that a treatment 
provider may have linked the two disabilities.  On other 
occasions, the Veteran stated that he determined that his macular 
degeneration was caused by his sinus problems because there was 
no other explanation.  In any case, there is at least an 
indication that the two may be related.  Therefore, on remand, 
the Veteran should be afforded a VA eye examination that 
addresses the Veteran's macular degeneration and whether it was 
caused, or made chronically worse, by service-connected residuals 
of submucous resection, to include sinusitis and headaches.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 
20 Vet. App. at 79.

It appears that the Veteran continues to receive regular 
treatment at the Salt Lake City VAMC.  Updated treatment records 
should be obtained in light of the remand.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the Veteran's claim of service connection for macular 
degeneration may have a bearing on the Veteran's entitlement to a 
TDIU rating, it follows that, any Board action on the claim would 
be premature.  Therefore, the Board will defer consideration of 
the TDIU issue.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since July 2010) from 
the Salt Lake City VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA eye 
examination in connection with his macular 
degeneration claim.  (Advise the Veteran 
that failure to appear for an examination 
as requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  The entire claims file, 
to include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.  The examiner should 
provide an opinion, based on a thorough 
review of the evidence of record, as to the 
medical probabilities that the Veteran has 
macular degeneration that was caused or has 
been made chronically worse by his service-
connected residuals of submucous resection, 
to include sinusitis and headaches.  If the 
examiner finds that the residuals of 
submucous resection have an effect on 
macular degeneration, the examiner should 
comment on when the onset of "aggravation" 
took place and whether the claims file 
contains sufficient medical evidence 
created before the onset of aggravation to 
establish a baseline of the level of 
severity of any macular degeneration.  If a 
baseline is established, the examiner 
should comment on how much the macular 
degeneration has worsened in severity as a 
result of the natural progress of the 
disability, if at all, from the time of the 
baseline to the current level of severity.  
The examiner must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.

3.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues remaining on appeal.  If any benefit 
sought is not granted, furnish the Veteran 
with a supplemental statement of the case 
and afford him an opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


